This office action is in response to Applicants’ amendments/remarks received March 2, 2021.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.
Claims 15-20, 22-27, 29-43, 47-48, 50 are canceled.  Claims 1-14, 21, 28, 44-46, 49 are under consideration.

Priority:  This application is a 371 of PCT/US17/27678, filed April 14, 2017, which claims benefit of provisional application 62/323099, filed April 15, 2016.

Objections and Rejections
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14, 21, 28, 44-46, 49 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) 
MPEP 2163.II.A.2.(a).i) states, “Whether the specification shows that applicant was in possession of the claimed invention is not a single, simple determination, but rather is a factual determination reached by considering a number of factors.  Factors to be considered in determining whether there is sufficient evidence of possession include the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention”.
For claims drawn to a genus, MPEP § 2163 states the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
	Claim 1 is drawn to a WO phage transformation system, said system comprising a first DNA vector comprising a gene encoding a protein with WO phage integrase activity operably linked to a first promoter active in a host cell, and a second DNA vector comprising an attachment site (attP) recognized by the WO phage integrase protein.  Claim 44 is drawn to a 
	Claims 2-8, 45-46, 49 are dependent on claims 1 and 44 and further recite additional gene(s), selectable markers, the protein with WO phage integrase activity is serine recombinase, promoters, etc.
	Claim 9 is drawn to a WO phage vector, said vector comprising a gene encoding a protein with WO phage integrase activity operably linked to a first promoter active in a host cell, a second attP recognized by the WO phage integrase protein, and a heterologous gene.
	Claims 10-14 are dependent on claim 9 and further recite selectable markers, promoters, the protein with WO phage integrase activity is serine recombinase.
	Claims 21, 28 are drawn to methods for the genetic modification of a DNA of a Wolbachia cell comprising its genome a first attachment site (attB) recognized by a protein with WO phage integrase activity, comprising introducing the WO phage transformation system of claim 1 (claim 21) or introducing the WO phage vector of claim 9 (claim 28).
Accordingly, the claims encompass a significantly large genus of nucleic acid molecules encoding proteins with WO phage integrase activity (or serine recombinases), nucleic acid molecules comprising attachment sites recognized by proteins with WO phage integrase activity, heterologous genes, and promoters, in any host cell.  The recited genus of nucleic acid molecules encoding proteins with WO phage integrase activity and/or nucleic acid molecules comprising attachment sites recognized by proteins with WO phage integrase activity are defined through their activity only and do not require any particular structure and comprise any number of modifications (or any type of mutations including insertions, deletions, and substitutions with any known amino acid/nucleic acid) at any location.  As such, the described genera are 
The specification appears to disclose one representative species of the respective genus of proteins with WO phage integrase activity (or serine recombinases) or genes encoding said proteins, i.e. SEQ ID NO: 1 (nucleic acid sequence encoding a serine recombinase) and SEQ ID NO: 2 (amino acid sequence of serine recombinase), and specific nucleic acid attachment sites recognized by the specific serine recombinase, i.e. SEQ ID NOS: 5, 6, 9, 10, 13, 14, in a Wolbachia cell.  However, the biomolecules encompassed by the claims have no particular structure and include variants and/or homologues comprising any number of modifications (or any type of mutations including insertions, deletions, and substitutions with any known amino 
The skilled artisan cannot necessarily envision the detailed structures of ALL the proteins with WO phage integrase activity (or serine recombinases) comprising any type of modification, and variants thereof, nucleic acid molecules encoding said proteins, where the proteins with WO phage integrase activity (or serine recombinases) comprising any modification and variants thereof, are in any plasmid, and will recognize any number of nucleic acid attachment site(s) in any host cell, because the specification provides no guidance as to which substitutions and/or deletions and/or additions and which amino acids are essential and critical for any of the recited biomolecules, when expressed or present, and combined with any plasmid, the protein with WO phage integrase activity (or serine recombinase) will have WO phage integrase activity and recognize which nucleic acid attachment sites in which host cell(s), and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the methods of making the claimed invention.  Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of making it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
The CAFC in UC California v. Eli Lilly, (43 USPQ2d 1398) stated that:  "in claims to genetic material, however a generic statement such as 'vertebrate insulin cDNA' or 'mammalian insulin cDNA,' without more, is not an adequate written description of the genus because it does not distinguish the claimed genus from others, except by function.  It does not specifically define the structure of any and all possible combinations of enzymes that fall within 

Reply:  Applicants’ remarks have been considered but they are not persuasive.
Applicants assert that the office has not met its burden to establish a prima facie case and has asserted an incorrect standard to conclude that there is inadequate written description.  Applicants note that while there is some diversity in the WO integrases, Applicants have shown in Fig. 17 that there is considerably identity among the phage families.  In addition, the recombinases in Fig. 17 all have the same common use – use as a protein with WO phage integrase activity.  Thus, Applicants have provided a full, clear, and concise description of the species falling within the genus sufficient to distinguish the genus from other materials.  
Applicants’ remarks are not persuasive.  Applicants’ remarks regarding Fig. 17 are not persuasive because Fig. 17 discloses that is prophages within the same family that contain 
As already noted, the specification appears to disclose one representative species of the respective genus of proteins with WO phage integrase activity (or serine recombinases) or genes encoding said proteins, i.e. SEQ ID NO: 1 (nucleic acid sequence encoding a serine recombinase) and SEQ ID NO: 2 (amino acid sequence of serine recombinase), and specific nucleic acid attachment sites recognized by the specific serine recombinase, i.e. SEQ ID NOS: 5, 6, 9, 10, 13, 14, in a Wolbachia cell.
Other than the specific serine recombinase comprising SEQ ID NO: 1 and the specific nucleic acid attachment sites recognized by said serine recombinase, the specification fails to disclose any other proteins with WO phage integrase activity or genes encoding said proteins comprising any number of modifications, able to function as a WO phage integrase and recognize any number of nucleic acid attachment sites, in any host cell.  The specification and 
Given that [1] the genus of any plasmid comprising nucleic acids encoding all possible combinations of a broad genus of proteins recited in claims having essentially any structure while limited only by their functions in any host cell, wherein the structural diversity within such genus of proteins are widely variant and diverse; and [2] it is highly unpredictable which nucleic acids encoding said proteins would be functionally compatible to recognize which nucleic acid attachment sites and have WO phage integrase activity in which heterologous cell, Applicants have failed to sufficiently describe the claimed invention, in such full, clear, concise, and exact terms that a skilled artisan would recognize Applicants were in possession of the claimed genus of inventions.

Claims 1-14, 21, 28, 44-46, 49 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a WO phage transformation system, said system comprising a first DNA vector comprising a gene comprising SEQ ID NO: 1, operably linked to a first promoter active in a Wolbachia host cell, where said gene encodes a protein comprising the amino acid sequence of SEQ ID NO: 2, said protein having WO phage integrase activity, and a second DNA vector comprising an attachment site comprising selected from the nucleic acid sequences of SEQ ID NOS: 5, 6, 9, 10, 13, 14, and methods of introducing said transformation system into a Wolbachia cell, does not reasonably provide enablement for a WO phage transformation system, said system comprising a first DNA vector comprising any gene encoding a protein with WO phage integrase activity operably linked to a first promoter active in a host cell, and a second DNA vector comprising any attachment site Wolbachia cell.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
The claims are directed to a WO phage transformation system comprising nucleic acid molecules encoding proteins with WO phage integrase activity (or serine recombinases), nucleic acid molecules comprising attachment sites recognized by proteins with WO phage integrase activity, heterologous genes, and promoters, in any host cell.  The claims are broader than the enablement provided by the disclosure.
“The test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue.”  In re Angstadt, 537 F.2d 498, 504, 190 USPQ 214, 219 (CCPA 1976).  Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands (858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)) as follows:  (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  See MPEP § 2164.01(a).  The Factors considered to be most relevant to the instant rejection are addressed in detail below.
(A) The breadth of the claims:  Claim 1 is drawn to a WO phage transformation system, said system comprising a first DNA vector comprising a gene encoding a protein with WO phage integrase activity operably linked to a first promoter active in a host cell, and a second DNA 
	Claims 2-8, 45-46, 49 are dependent on claims 1 and 44 and further recite additional gene(s), selectable markers, the protein with WO phage integrase activity is serine recombinase, promoters, etc.
	Claim 9 is drawn to a WO phage vector, said vector comprising a gene encoding a protein with WO phage integrase activity operably linked to a first promoter active in a host cell, a second attP recognized by the WO phage integrase protein, and a heterologous gene.
	Claims 10-14 are dependent on claim 9 and further recite selectable markers, promoters, the protein with WO phage integrase activity is serine recombinase.
	Claims 21, 28 are drawn to methods for the genetic modification of a DNA of a Wolbachia cell comprising its genome a first attachment site (attB) recognized by a protein with WO phage integrase activity, comprising introducing the WO phage transformation system of claim 1 (claim 21) or introducing the WO phage vector of claim 9 (claim 28).
Accordingly, the claims encompass a significantly large genus of nucleic acid molecules encoding proteins with WO phage integrase activity (or serine recombinases), nucleic acid molecules comprising attachment sites recognized by proteins with WO phage integrase activity, heterologous genes, and promoters, in any host cell.  The recited genus of nucleic acid molecules encoding proteins with WO phage integrase activity and/or nucleic acid molecules comprising attachment sites recognized by proteins with WO phage integrase activity are defined through their activity only and do not require any particular structure and comprise any number of 
The nature and breadth of the claimed invention encompasses nucleic molecules encoding proteins with WO phage integrase activity (or serine recombinases) and nucleic acid molecules comprising attachment sites recognized by proteins with WO phage integrase activity comprising any number of modifications (or any type of mutations including insertions, deletions, and substitutions with any known amino acid/nucleic acid).  Thus, there could be a myriad of variant proteins having sufficient WO phage integrase activity, wherein the protein having WO phage integrase activity may or may not recognize which nucleic acid attachment 
(B) The nature of the invention:  The nature of the invention is engineering a phage transformation system comprising an att site-integrase pair.
(C) The state of the prior art; (D) The level of one of ordinary skill; and (E) The level of predictability in the art:  According to MPEP 2164.03, “…what is known in the art provides evidence as to the question of predictability.”  Regarding the scope of proteins and/or the nucleic acid molecules encoding the proteins, it is noted that the amino acid sequence of a polypeptide determines said polypeptide’s structural and functional properties.  Predictability of which changes can be tolerated in a protein's amino acid sequence and obtain the desired activity/utility requires a knowledge of and guidance with regard to which amino acids in the protein's sequence, if any, are tolerant of modification and which are conserved (i.e., expectedly intolerant to modification), and detailed knowledge of the ways in which the proteins' structure relates to its function.  The positions within a protein's sequence where modifications can be made with a reasonable expectation of success in obtaining a polypeptide having the desired activity/utility are limited in any protein and the result of such modifications is highly unpredictable.  In addition, one skilled in the art would expect any tolerance to modification for a given protein to diminish with each further and additional modification, e.g., multiple substitutions.  See, e.g., MPEP 2144.08.II.A.4.(c), which states, “[i]n the area of biotechnology, an exemplified species may differ from a claimed species by a conservative substitution (“the replacement in a protein 
In this instance, it is known that there is significant diversity in recombinases and no integration site common to all WO prophages (Kent et al. 2011 p. 6).  Prophage WO recombinases cluster into three major groups; Group A belongs to the tyrosine-recombinase family; Groups B and C belong to the serine-recombinase family, and have different mechanisms of function (p. 6, figure S1).
The nature of the invention is such that nucleic acid molecules encoding many different polypeptides that are substantially similar to proteins having WO phage integrase activity may or may not retain biological activity to recognize which nucleic acid attachment sites when expressed by the vector/plasmid.  The state of the prior art is that even proteins that are highly similar to the wild-type protein are at times not fully active.  The relative level of skill in this art is very high.  Further, given that the genus of any plasmid comprising nucleic acids encoding all possible combinations of a broad genus of proteins recited in claims having essentially any structure while limited only by their functions, wherein the structural diversity within such genus of proteins are widely variant and diverse; and that it is highly unpredictable which nucleic acids encoding said proteins would be functionally compatible to recognize which nucleic acid Wolbachia cell.  The predictability as to which plasmid encoding or expressing which proteins having WO phage integrase activity and paired with which plasmid comprising att sites will have which type of activity or productivity is zero.
“[I]f one skilled in the art cannot readily anticipate the effect of a change within the subject matter to which that claimed invention pertains, then there is lack of predictability in the art.”  See MPEP § 2164.03.
(F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure:  The specification appears to disclose one representative species of the respective genus of proteins with WO phage integrase activity (or serine recombinases) or genes encoding said proteins, i.e. SEQ ID NO: 1 (nucleic acid sequence encoding a serine recombinase) and SEQ ID NO: 2 (amino acid sequence of serine recombinase), and specific nucleic acid attachment sites recognized by the specific serine recombinase, i.e. SEQ ID NOS: 5, 6, 9, 10, 13, 14, in a Wolbachia cell.  However, the biomolecules encompassed by the claims have no particular structure and include variants and/or homologues comprising any number of modifications (or any type of mutations including insertions, deletions, and substitutions with any known amino acid/nucleic acid) at any location.  There is no guidance provided regarding a correlation between the sequence(s) or structures of recombinases and having WO phage integrase activity.  Further, the specification appears to disclose only specific plasmids 
In view of the overly broad scope of the claims, the lack of guidance and working examples provided in the specification, and the high degree of unpredictability as evidenced by the prior art, undue experimentation would be necessary for a skilled artisan to make and use the entire scope of the claimed invention.  Applicants have not provided sufficient guidance to In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).

Reply:  Applicants’ remarks have been considered but they are not persuasive.
Applicants assert that the office asserts that Applicants have only disclosed SEQ ID NO: 1 as an example of a gene sequence encoding a protein with WO phage integrase activity.  However, Applicants have noted the gene encoding a protein with WO phage integrase activity for all of the WO phage analyzed in the specification (see Fig. 17).
Applicants’ remarks regarding Fig. 17 are not persuasive for the reasons already noted above.
Applicants assert that the office also asserts that Applicants have only disclosed SEQ ID NOS: 5, 6, 9, 10, 13, 14 for attachment sites.  While Applicants have not included the attachment sites for all WO bacteriophage discussed in the application, Applicants have enabled one of skill in the art to determine and use the attachment sequences as described in the specification.  See specification p. 7 line 30 to p. 8 line 3; Fig. 22A-22C).
Applicants’ remarks are not persuasive.  In Fig. 22, Applicants disclose identifying prophage WO regions within a Wolbachia chromosome, and then extrapolating identified regions to a specific WO phage to predict the specific SEQ ID NOS. (or attachment sites) noted 
Indeed, the instant specification acknowledges that their findings show phage WO to be far more complex than previously described (application publication 0171).  
Since there is unpredictability in performance of certain species or subcombinations other than specific variants and/or homologues, the skilled artisan is unable to recognize possession of all biomolecules having no particular structure that may or may not have WO phage integrase activity and/or recognized by proteins with WO phage integrase activity, including variants and/or homologues comprising any number of modifications at any location, as encompassed by the claims.  Thus, searching for and/or designing att site-integrase pairs and/or nucleic acid molecules encoding proteins with WO phage integrase activity, when expressed, to recognize any which nucleic acid attachment sites, from all WO phage integrases and their attachment sites, where it is known that there is significant diversity in recombinases and no integration site common to all WO prophages (Kent et al. 2011), and further searching for and/or selecting an appropriate plasmid and promoter(s) to express any exogenous gene in a host cell, is well outside the realm of routine experimentation and predictability in the art of success is extremely low.  The amount of experimentat-ion to identify such nucleic acids encoding said proteins and variants thereof, and suitable Wolbachia cells or host cells is enormous. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14, 21, 28, 44-46, 49 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (2009 Applied and Environmental Microbiology 75(17):  5676-5686; IDS 10.15.18) in view of Julien et al. (WO 2004018635; IDS 12.16.19).  Tanaka et al. disclose the complete genome sequences of two WO prophages, WOcauB2 and WOcauB3, which are capable of producing phage particles and located on the genome of the Wolbachia strain wCauB (p. 5676-5677).  Tanaka et al. further identify the core sequences of att sites and integrase genes of these WO phages involved in integration of the genetic elements into the Wolbachia genome (p. 5677-5678, 5683-5684).  Tanaka et al. disclose active WO phages as candidate vectors to deliver foreign genes into Wolbachia genomes; the att sites and integrase genes would enable controlled and site-directed Wolbachia transformation; the 3’ end of WO prophages may provide a location for introducing multiple-cloning sites, expression cassettes, and/or selection markers to accommodate foreign genes of interest (p. 5685).  Tanaka et al. do not explicitly teach a promoter in the WO phage transformation system.
	Julien et al. disclose a phage transformation system based on an integrase gene and attachment sites from bacteriophage Mx9, which have been identified (at least p. 1-2, 19).  Julien et al. disclose the integrase gene and att site can be introduced on different vectors (at least p. 6 paragraph 0022).  Julien et al. disclose the Mx9 transformation system comprises a gene encoding a protein with Mx9 integrase activity operably linked to a promoter active in the host 
  	It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to arrive at the claimed WO phage transformation system comprising a first DNA vector comprising a gene encoding a protein with WO phage integrase activity operably linked to a promoter active in a host cell, and a second DNA vector comprising an attachment site recognized by the WO phage integrase protein (instant claims 1-14, 21, 28, 44-46, 49) in view of the teachings of the prior art.  The motivation to do so is given by the prior art.  Tanaka et al. disclose the complete genome of a WO prophage and further identify the core sequences of attachment sites and integrase genes of the WO phages involved in integration of genetic elements into the Wolbachia genome.  Tanaka et al. further disclose developing the WO phages into vectors to deliver foreign genes into Wolbachia genome.  Julien et al. disclose a phage transformation based on an integrase gene and attachment sites from a bacteriophage, comprising a gene encoding a protein with Mx9 integrase activity operably linked to a promoter active in the host cell and a DNA vector comprising an attachment site recognized by the integrase protein.  Therefore, one of ordinary skill would have reasonable motivation to operably link a promoter with the gene encoding a protein with WO phage integrase in the WO phage transformation system disclosed in Tanaka et al. because it was known to include promoters in phage transformation systems comprising nucleic acid molecules comprising an integrase gene and attachment sites and there was interest in WO phage transformation systems.  One of ordinary skill would have a reasonable expectation of success because Tanaka et al. have disclosed the complete genome of a WO prophage and further identified the sequences of the Wolbachia genome.
	Regarding instant claims 2-3, 9-10, 45-46, Tanaka et al. disclose expressing foreign genes of interest with the vectors comprising WO phage genes and sequences (at least p. 5685).  Julien et al. also disclose a plasmid or vector comprising the integrase gene and another vector comprising the attachment sites, where the plasmid comprises a promoter, where the attachment sites are good for expression of foreign or native genes (at least p. 6-7, 19).  Therefore, it would have been obvious to further incorporate a heterologous gene into the DNA vector comprising the attachment sites, where the heterologous gene is also operably linked to a promoter.
	Regarding instant claims 4-5, 11-12, Julien et al. also disclose that it would be appreciated by one of ordinary skill that the vectors may contain additional elements for selection, i.e. antibiotic resistance markers, cloning (polylinkers), replication and the like (p. 7 paragraph 0022).  Therefore, it would have been obvious to further incorporate a selection marker, such as an antibiotic resistance marker, into the DNA vector comprising attachment sites.  It would have been obvious to arrive at a tetracycline resistance marker because they are routinely and commonly used in expression vectors for selection.  
Regarding instant claims 6, 13, 49, Tanaka et al. disclose that the identified WO phage integrases resembled serine recombinases (p. 5683).
Regarding instant claims 7, 14, Julien et al. disclose the integrase gene is operably linked to a promoter that functions in the intended host, including promoters native to the bacteria host (at least p. 7 paragraphs 0023-0024).  Tanaka et al. disclose the complete genome sequences of two WO prophages, WOcauB2 and WOcauB3, which are capable of producing phage particles Wolbachia disclosed in Tanaka et al., including surface protein promoters.
Regarding instant claim 8, Tanaka et al. disclose cloning and sequencing the WO phage particle genomes (at least p. 5679); therefore, it would be obvious that expression of the WO transformation system in a Wolbachia host cell would reasonably comprise particle proteins, including G4 dendrimers.
Regarding instant claims 21, 28, Tanaka et al. disclose there is interest in Wolbachia-mediated pest control approaches (at least p. 5676).  Tanaka et al. further propose producing genetically-modified WO phage particles, transforming cultured/concentrated Wolbachia cells with engineered WO phage particles (at least p. 5685).  Therefore, it would have been obvious to genetically modify a Wolbachia cell comprising introducing the WO phage transformation system disclosed in Tanaka et al. into a Wolbachia cell.

Reply:  Applicants’ remarks have been considered but they are not persuasive.
Applicants assert that it is now known that the genome disclosed in Tanaka was not complete, and there are several aspects of the disclosure of Tanaka which teach away from the present invention.  As such the skilled person would not and could not have combined the disclosure therein with Julien to arrive at the present invention.  Tanaka utilized cloned DNA sequence fragments from prophage and phage WO particles to attempt to predict the phage WO attachment (att) sites.  They identified four potential att possibilities (shown in Figure S7 therein), one for phage WOCauB2 and three for phage WOCauB3, from Wolbachia strain wCauB in Ephestia kuehniella moths.  Notably, the core attP sites disclosed in Tanaka are not flanked by inverted or direct repeat sequences that are a common feature in site specific 
Applicants’ remarks are not persuasive.  It is noted that the instant claims do not limit the att sites to any specific structural features.  The recited genus of nucleic acid molecules encoding proteins with WO phage integrase activity and/or nucleic acid molecules comprising attachment sites recognized by proteins with WO phage integrase activity are defined through their activity only and do not require any particular structure.  In this instance, Tanaka et al. do not teach away from the present invention, as asserted by Applicants, because the prior art does not teach anywhere that the candidate core sequences identified cannot be utilized for recombination reactions just because they are not associated with flanking inverted repeats.
Applicants assert that furthermore, Applicants have performed a BLASTn homology analysis and the attB bacterial target sequences predicted in Tanaka are not present in any sequenced Wolbachia genome and thus are not validated.
Applicants’ remarks are not persuasive.  In this instance, Applicants have not shown or confirmed experimentally that the candidate core sequences identified cannot be utilized in a transformation system.
Regarding Applicants’ remarks that compared to the genomes described in Tanaka et al., the present application discloses a fully sequenced and assembled WO genome; for example, it is disclosed herein that there are an additional 23kb in the genome of WOCauB3, containing 9 additional genes (see Fig. 1C), the remarks are not persuasive.
It is noted that the only fully sequenced and assembled WO genome disclosed by Applicants in the specification is WOVitA1 (application publication 0031).  It is disclosed that the complete genomes of WOCauB3 and WOCauB2 were not obtained (application publication 
Further, and as already noted, the instant claims do not limit the att sites to any specific structural features.  Tanaka et al. also disclose at least att sites for WOcauB2, which Applicants have not shown or confirmed experimentally that the candidate core sequences identified cannot be utilized for recombination reactions.
Applicants assert that the instant disclosure is crucial to the proper identification of WO phage att sites because it discloses the definitive ends of the page genome where the attR site is located.
Applicants’ remarks are not persuasive.  Applicants have only fully sequenced and assembled the WO genome of WOVitA1 (application publication 0031).  It is disclosed that the complete genomes of WOCauB3 and WOCauB2 were not obtained (application publication 0031).
Regarding Applicants’ remarks on Julien et al., the remarks are not persuasive.  Julien et al. is being relied upon as a 103 reference to teach that promoters can be used in a phage transformation system based on an integrase gene and attachment sites from bacteriophage.
As already noted above, Tanaka et al. already reasonably disclose a WO phage transformation system comprising a WO phage integrase gene and attachment sites from WO bacteriophage for introducing multiple-cloning sites, expression cassettes, and/or selection markers to accommodate foreign genes of interest (p. 5685).
Regarding Applicants’ remarks that the difference is that the presently claimed invention is able to transform Wolbachia; this is clearly shown by the examples contained in the 
Example 2 appears to disclose a protocol that can utilize the predicted and/or specific att sites identified in a WO phage transformation system of Wolbachia.  However, the claims are far broader than the specific system disclosed in example 2.
Regarding Applicants’ remarks that Julien et al. provide no indicator of how the transformation system therein might be modified for WO phage, the remarks are not persuasive.  In this instance, Tanaka et al. already reasonably disclose all the elements of the claimed WO phage transformation system.
Regarding Applicants’ remarks that Tanaka et al. explicitly disclose the sequences are missing two key features, the remarks are not persuasive because there is no teaching that the candidate core sequences cannot be utilized for recombination reactions or in a WO transformation system, as suggested by Tanaka et al.

No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marsha Tsay whose telephone number is (571)272-2938.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Marsha Tsay/Patent Examiner, Art Unit 1656